755 N.W.2d 171 (2008)
Thomas J. BURKE, Plaintiff-Appellee,
v.
BURKE RENTAL SERVICES, INC., The Burke Company, L.L.C., John C. Burke, Michael C. Burke, and Kevin Burke, Defendants-Appellants.
Docket No. 136277. COA No. 275828.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the March 11, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.